  Case 3:18-cv-02844-BEN-DEB Document 48 Filed 11/19/20 PageID.253 Page 1 of 1




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Fernando Inigo, an individual
                                                             Civil Action No. 18-cv-02844-BEN-DEB

                                              Plaintiff,
                                       V.
Express Movers, Inc. a Hawaii                                  JUDGMENT IN A CIVIL CASE
Corporation, doing business as Express
Movers, LLC, doing business as Movers
Hawaii
                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Clerk of Court shall enter judgment in favor of Plaintiff in the amount of $1,838.97 in total
damages.




Date:         11/19/20                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ M. Exler
                                                                                       M. Exler, Deputy
